MEMORANDUM **
James M. McLennan appeals the district court’s denial of his motion to suppress child pornography found on his computers, CD-ROM and floppy disks. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.
The search warrant affidavit supported the magistrate judge’s finding that there was probable cause to believe that evidence of a crime would be found on the defendant’s home computer. United States v. Gourde, 440 F.Bd 1065, 1069 (9th Cir.2006) (en banc), petition for cert. filed, (U.S. July 7, 2006) (No. 06-5251); United States v. Hay, 231 F.3d 630, 633-36 (9th Cir.2000); United States v. Lacy, 119 F.3d 742, 745 (9th Cir.1997).
The defendant failed to make a substantial showing that the agent recklessly omitted material facts from the affidavit. Franks v. Delaware, 438 U.S. 154, 171-72, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978). The record supports the district court’s finding that the agent did not recklessly admit facts. In any event, the omitted facts were not material.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.